DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ri (JP H09229888 A) in view of Fukuda (JP 2009001441 A).
Regarding to claim 11, Ri discloses, in figures 2-5, a method for forming a chlorite-type tungsten oxide layer on a substrate comprising of a thin film comprising crystalline pyrochlore  tungsten oxide (i.g., the sensor layer 53 is made of pyrochlore-type tungsten oxide);
an electrically conductive layer (22 or 32 or 42 or 52); and an outer substrate (21 or 31 or 41 or 51), wherein the thin film does not comprise a binder (Ri does not disclose any binder).  However, Ri does not disclose wherein said pyrochlore tungsten oxide is a pyrochlore tungsten oxide nanostructure. Fukuda discloses teaches 2D-pyrochlore structure of the tungsten oxide nanosheet and to be used in electrochromic device (…This indicates that the tungsten oxide nanosheet of the present invention is a photochromic and electrochromic material like other tungsten oxides, and is suggested to be applicable to a photochromic element and an electrochromic element…).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention to combine teachings of Fukuda to the device of Ri for purpose of forming electrochromic layer.

	Regarding to claim 12, Applicant’s claim 12 does not distinguish over the Ri in view of Fukuda et al. reference regardless of the method used to form product (“via  hydrothermal synthesis followed by size reduction via grinding”).
	It should be noted that the method of forming the device, such as hydrothermal synthesis followed by size reduction via grinding, is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	Note that a "product by method" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by method" claim, and not the patentability of the method, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by method" claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e).

With respect to claims 13 and 17, Ri in view of Fukuda discloses the multi-layer stack of claim 11 as described above with said substrate (21 or 31 or 41 or 51), except for the substrate material (commonly comprises of glass or plastic) with a softening point less than 600oC.  However, glass or plastic or a material with a softening point less than 600oC are common material used for forming substrate.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to alternatively use common materials for forming substrate.
Regarding to claim 14, Ri in view of Fukuda discloses the multi-layer stack of claim 11.  Fukuda further discloses wherein the multi-layer stack is incorporated into an electrochromic device(“…application to ultra-thin photochromic, electrochromic materials and devices can also be expected”).
	Regarding to claim 16, Ri in view of Fukuda teaches the multi-layer stack of claim 11 above. Ri further discloses wherein the electrically conductive layer is selected from the group consisting of: transparent conductive oxides, thin metallic coatings, networks of conductive nanoparticles, conductive metal nitrides, and composite conductors (i.e., printed comb-shaped gold electrode 22).

Allowable Subject Matter
Claims 1-10 allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: wherein the thin film is an electrochromic cathode layer in an electrochromic device.

Response to Amendment
1.	Applicant’s arguments with respect to claims 11-14 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872